DETAILED ACTION
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or suggest the claimed separation claw including a leading edge that contacts the image bearing member and a portion protruding in a rotation axis direction of the image bearing member, an apex of the separation claw is disposed at a position farthest from the surface of the image bearing member in a direction perpendicular to a straight line connecting a tip portion of the leading edge and a rotation center of a shaft portion of the separation claw engaged with the support base, and wherein the protruding portion is disposed at a position between the tip portion and the apex, in combination with the remaining claim elements as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Isokawa (US 2009/0285599) discloses a separation rotatable relative to an image bearing member; Hayashi (US 2015/0030352) disclose a rotatable separating claw swingable such that a tip thereof contacts an image bearing member; Stillings (US 3578859) discloses a separation claw in contact with an image bearing member such that an apex thereof moves to separate a sheet.
Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH S WONG/
Primary Examiner, Art Unit 2852



JSW